PER CURIAM.*
This application is granted.
The trial judge abused his discretion in granting a new trial because he wanted to judge the character and demeanor of live witnesses, rather than to decide the case on the record of the trial before his predecessor judge.1 The judgment of the trial *759court granting a new trial is reversed, and the motion for new trial is denied. The case is remanded to the court of appeal to review, on the record, the judgment of the trial court on original hearing,

 Kimball, J., not on panel, recused. Rule IV, Part 2, § 3.


. The predecessor judge retired after rendering judgment. The present judge, after taking office, was called upon to rule on the timely motion for new trial.